EXHIBIT 10.1

 

SECTIONS OF DIRECTOR POLICY

PERTAINING TO COMPENSATION

 

(As amended April 20, 2009)

 

This exhibit sets forth excerpts from the Director Policy of First Horizon
National Corporation of all sections in that Policy pertaining to compensation
of directors. Other sections of the Policy have been omitted.

 

_________________________________________________________________

 

I.

STATEMENT OF POLICY

 

* * * * *

 

Compensation

 

In addition to the other compensation set forth in this section, outside
directors will receive the cash compensation set forth in the table below for
their service as a director. Outside directors are not separately compensated
for Bank Board or Bank committee meetings except for those infrequent meetings
that do not occur jointly.

 

Annual Retainer

 

$45,000

Daily Board Attendance Fee

 

$2,000

Daily Committee Attendance Fees (non- chairperson committee members)

 

Audit

$2,000

All Other Committees

 

$1,500

Daily Committee Attendance Fees (committee chairpersons)

 

Audit and Credit Policy & Executive

$5,000

All Other Committees

 

$4,000

Outside Chairman of the Board*

 

Additional Annual Retainer

$125,000

*An outside Chairman of the Board will receive the retainer shown above for the
outside Chairman of the Board in addition to the $45,000 annual Board retainer,
the daily Board attendance fee, and the grant of restricted stock units (as set
forth below) and will receive the daily Credit Policy & Executive Committee
attendance fee but will not receive any other committee attendance fees.

 

Unless payment is deferred under a duly adopted Company plan or agreement, the
annual retainer will be paid quarterly in advance, and the attendance fees will
be paid following the

 


--------------------------------------------------------------------------------

meeting. Directors are permitted to elect to defer into an interest-accruing
account or the First Horizon National Corporation Non-Qualified Deferred
Compensation Plan or any other duly adopted deferral plan, now existing or
hereafter approved.

 

To improve the directors’ knowledge and understanding of FHNC and FTB and their
markets, customers and officers and to enhance each director’s service as a
director of FHNC, FHNC’s non-employee directors are encouraged to become, where
practicable, members of one of FTB’s Regional Boards. A director who becomes a
member of a Regional Board shall not be compensated as a member of the Regional
Board but shall receive attendance fees for attendance at Regional Board
meetings (at the same rate as is paid for other Regional Board members, not to
exceed $500 per meeting) as part of his or her FHNC director compensation. Such
director shall report back to the FHNC Board regarding his or her attendance at
Regional Board meetings. Membership by an FHNC director on a Regional Board is
deemed by FHNC’s Board of Directors to be part of the FHNC director’s service as
a director of FHNC.

 

In addition to retainer and attendance fees, non-employee directors will receive
an annual award of restricted stock units (“RSUs”) under the Company’s 2003
Equity Compensation Plan, or any duly adopted successor plan. Director RSUs:
generally will be granted annually in April on the first trading day which
begins after the first trading-day session that follows the release of quarterly
earnings for the first quarter; will vest on the second Monday in February
following the grant; will be paid at vesting in shares of the Company’s common
stock only; will earn dividend equivalents that will cumulate and be paid in
cash at vesting; and will carry no voting or other rights associated with actual
stock. When vesting occurs, shares will be delivered reasonably promptly
thereafter but in no event later than March 14 following the vesting date. If a
director leaves the Board before vesting, the RSUs will be forfeited unless the
departure is due to death, disability, retirement, or change in control. The
number of director RSUs to be granted for any full-year grant will be determined
by dividing $45,000 by the fair market value of the Company’s common stock on
the grant date. Beginning in 2007, RSU grants will be phased in for each
director on a pro-rata basis as his or her outstanding restricted shares vest.
As a result of the phase-in, each director will have one of the following occur
each year: 800 restricted shares will vest; or, a full grant of RSUs will vest;
or, a combination of restricted shares (less than 800) and RSUs (less than 100%)
will vest. If a new non-employee director joins the Board other than at an
annual meeting, he or she would be granted RSUs pro-rated for the number of
quarters remaining until the next annual shareholder meeting, starting with that
quarter in which the new director is appointed. For example, a new non-employee
director appointed in October would receive two-fourths of the usual annual
number of RSUs, granted in October one full business day following the
registrant’s earnings release and vesting the following year in February.

 

For purposes of non-employee director equity-based awards: “disability” means
total and permanent disability; “retirement” means any termination, not caused
by death or disability, after the attainment of age 65 or ten years of service
as a director of the Company; and, “fair market value” and “change in control”
have the meanings given in the plan under which the award was granted.

 

The foregoing equity-based awards are to be made automatically without further
action by the Board. However, in a particular case or circumstance, the Board
may change or make

 


--------------------------------------------------------------------------------

specific exceptions to any equity award otherwise called for above. Directors
may receive such other awards under the Company’s 2003 Equity Compensation Plan,
or any duly adopted successor plan, as may be approved by the Board. Perquisites
and other benefits for non-employee directors are to be provided or paid as
approved by the Board.

 

Inside directors will receive no compensation for board or committee membership,
committee chairmanship or attendance.

 

* * * * *

 

Retirement

 

Directors of FHNC or FTB shall be retired from the Board of Directors in
accordance with the applicable provisions of the Bylaws of FHNC or FTB as in
effect on the date hereof and as they may be amended from time to time.

 

II.

IMPLEMENTATION OF POLICY

 

This policy shall be implemented by the Chairman of the Board in cooperation
with the Nominating and Corporate Governance Committee of the Board of Directors
of FHNC and FTB. The Chairman of the Board may adopt appropriate interpretations
and procedures to assist in implementation of this Policy.

 

III.

DELEGATION OF AUTHORITY

 

The Chairman of the Board is delegated the authority to make exceptions to any
provision of this policy except the provisions dealing with compensation and
retirement. The Nominating and Corporate Governance Committee is delegated the
authority to make exceptions to any provision of this policy except the
provision dealing with retirement. Any exception to this policy shall be
reported to the Board at its next regularly scheduled meeting.

 

 

 